Citation Nr: 1115412	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for right knee chondromalacia.

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for diabetes mellitus, also claimed as hyperglycemia.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for Klinefelter's syndrome.

6.  Entitlement to service connection for low tension glaucoma.

7.  Entitlement to service connection for migraines.

8.  Entitlement to service connection for neurodermatitis.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, posttraumatic stress disorder (PTSD), and depression with anxiety.

10.  Entitlement to service connection for lupus.

11.  Entitlement to service connection for Wegner's ANCA.

12.  Entitlement to service connection for rheumatoid arthritis, claimed also as chronic joint pain and connective tissue disorder.

13.  Entitlement to service connection for anemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Montgomery, Alabama RO.  

In August 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In regards to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including schizoaffective disorder, PTSD, and depression with anxiety, the Board acknowledges that the Veteran's claim of schizoaffective disorder was originally denied in a January 1988 rating decision.  He is now, however, currently seeking service connection for an acquired psychiatric disorder, including PTSD and depression, which was not previously adjudicated.  Because service connection was not previously denied for PTSD and depression, it must be considered de novo.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (2008), see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).  Also, the Board finds that characterization of the Veteran's claim as noted on the cover page of this decision best reflects the issue on appeal and will consider the acquired psychiatric disorder claim on the merits and not on a new and material basis.

The issues of entitlement to service connection for right knee disability, bilateral foot disability, diabetes mellitus (hyperglycemia), hyperlipidemia, Klinefelter's syndrome, glaucoma, migraines, neurodermatitis, acquired psychiatric disorder, lupus, Wegener's ANCA, rheumatoid arthritis (joint pain, connective tissue disorder), and anemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in a June 2005 rating decision;. the Veteran did not appeal this decision.  

2.  Since June 2005, evidence has been added to the record that is not cumulative or redundant of evidence previously of record and that relates to an unestablished fact necessary to substantiate a claim of service connection for right knee chondromalacia and raises a reasonable possibility of substantiating the claim.  

3.  Service connection for flat feet was denied in a June 2005 rating decision; the Veteran did not appeal the decision.  

4.  Since June 2005, evidence has been added to the record that is not cumulative or redundant of evidence previously of record and that relates to an unestablished fact necessary to substantiate a claim of service connection for right knee chondromalacia and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the June 2005 rating decision denying service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The June 2005 rating decision denying service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

4.  Evidence obtained since the June 2005 rating decision denying service connection for a bilateral foot disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant decision, the Board reopens the Veteran's claims for entitlement to service connection for a right knee and bilateral foot disabilities, a determination favorable to the Veteran.  Furthermore, there is no decision rendered today unfavorable to the Veteran.  Hence, any defect in VA's duty to notify and assist is necessarily harmless at this point and the Board will therefore not address whether VA has met its duty to notify and assist.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In June 2005, the RO denied service connection for a right knee disability and bilateral pes planus.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application received in December 2007, the Veteran seeks to reopen his previously denied claim of service connection for a right knee disability and bilateral pes planus.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed for the purpose of determining whether to reopen the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 2005 decision includes, the Veteran's service treatment records and post-service treatment records.  One of the bases for the RO's denial of service connection was because it was not established that the Veteran had the claimed disabilities.  

Evidence of record received since the June 2005 decision, includes the Veteran's written statements, his testimony and VA treatment records.  December 2007 VA rheumatology notes include physical examination findings of mild swelling and increased warmth of both knees.  Following x-rays of the knees, he was found to have soft tissue swelling anterior of the patella tendons, mild thickening of the quadriceps tendon, mild medial femorotibial subluxation, mild narrowing of the cartilaginous space of the medial compartments of the femorotibial joints.  This was noted to be a minor abnormality.  October 2007 notes include the Veteran's reports of ongoing pain in his feet and knees.  July 2007 notes include that he had mild swelling of the right knee.  During the Board hearing he testified as to ongoing symptoms of his feet and knees.  

Without need to discuss each piece of evidence in detail, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a right knee and bilateral feet disabilities.  The Veteran was previously denied service connection for both based in part on a determination that he had no current disability or treatment related to his feet or right knee.  The Board finds that not only is this evidence new, as it was not before prior agency decision makers, it is material as it speaks to an unestablished fact necessary to substantiate the claim.  Namely, there is evidence suggesting that the Veteran has a current disability related to the right knee and feet.  Credibility is presumed for the purposes of determining whether to reopen the claims.  Thus, the Veteran's previously denied claim of entitlement to service connection for a right knee disability and bilateral pes planus must be reopened.


ORDER

The claim of entitlement to service connection for chondromalacia of the right knee is reopened.  

The claim of entitlement to service connection for bilateral pes planus is reopened.  


REMAND

During the August 2010 Board hearing, the Veteran testified that he was treated at the East Alabama Medical Center, in Opelika, Alabama, in 1980 for psychiatric symptoms.  August 2010 hearing transcript at 14.  He testified that he may have complained of flat feet symptoms at the East Alabama Medical Center between 1980 and 1986.  Id. at 30.  He also testified that he was admitted to the East Alabama Medical Center in 1986.  Id. at 15.  Further, he testified that he receives private treatment from a Dr. "D.S.", a podiatrist, for symptoms involving his feet.  Id. at 25.  He therefore has identified treatment records from the East Alabama Medical Center dated from 1980 to 1985/1986 that have not been associated with the claims file as well as treatment records from Dr. D.S. which have not been associated with the claims file.  

Also, the most recent VA treatment records are dated in early 2008.  The Veteran contends that he has received VA treatment for all the above-claimed disabilities.  Any such outstanding records must be obtained and associated with the claims file.  

Additionally, during the Veteran's August 2010 hearing, he indicated that he has been in receipt of Social Security disability benefits since 1989.  This is also reflected in a January 2008 VA treatment note.  These records, however, have not been associated with the claims file.  Although VA has no duty to assist claimants in obtaining records which are not relevant to the claim, VA does have a duty to assist the Veteran in obtaining records if there is a reasonable possibility that the records could substantiate the claim.  Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010).  Here, no clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Veteran has testified that these records do not relate to his claimed right knee and bilateral foot conditions, but he hinted they could be related to the other claimed disabilities.  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records associated with a claim for SSA disability benefits.  If the records are not obtainable, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.  

VA has a duty to assist the Veteran in obtaining relevant VA treatment records, SSA records, and private treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  If the records are not obtainable, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.  

During service the Veteran was treated for complaints of right knee pain and pain in the bilateral feet.  He was diagnosed as having right knee chondromalacia and mild bilateral pes planus.  The Veteran testified that he has experienced right knee and bilateral foot pain since service and there are abnormal x-ray and clinical findings with regard to his knees.  

The Board notes at this juncture that VA has a duty to provide a claimant with a VA examination and/or obtain an expert opinion where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon the newly received evidence and in light of the in-service treatment for right knee and bilateral foot problems, the Board finds that the low threshold in McLendon is met for indicating that a current disability "may be associated" with service.  As there is insufficient medical evidence of record to decide the Veteran's claim, he must be scheduled for a VA examination for his right knee and bilateral feet pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete the necessary documentation so that VA can assist him in obtaining relevant evidence from the following:  

(a)  The East Alabama Medical Center in Opelika, Alabama between 1980 and 1986, inclusive with regard to treatment for a psychiatric condition and symptoms involving his right knee and feet.  

(b)  The podiatrist who he identified during the Board hearing (see page 25-26 of transcript and identify the podiatrist by name in the request letter to the Veteran).  

(c)  Any other provider who provided treatment for any of the conditions for which he has claimed VA benefits.  

Associate all obtained records with the claims file.  If any records identified by the Veteran are not obtained, obtain negative replies, and associate with the claims file documentation of VA's efforts to obtain the records and the negative replies.  

2.  Obtain any outstanding records of treatment of the Veteran at VA facilities, including all treatment since December 2007.  Associate all obtained records with the claims file.  If there are no additional records, obtain a negative reply and associate the reply with the claims file.  

2.  Request from the Social Security Administration (SSA) all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of all decisions or adjudications; and associate the records with the claims file.  If no records are available, obtain a negative reply and associate that reply with the claims file.

3.  Following completion of the above, schedule the Veteran for a VA examination with regard to his claims for service connection for a right knee and bilateral feet  disabilities.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

(a)  Identify any and all disorders of the Veteran's feet and right knee.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of his feet or right knee had onset during his active service from December 1974 to February 1975.  The examiner is asked to comment in particular on the in-service treatment for right knee chondromalacia and bilateral pes planus.  The examiner must provide a clear rationale for any conclusion reached.  

4.  Then, after conducting any additional development indicated following receipt of the above evidence, readjudicate the issues on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


